By the Court,

Savage, Ch. J.
The counsel for the defendant in error makes one point which ought to be discussed preliminarily. It is that the bill of exceptions is dated May 6th, 18.11, one year after the trial. If the bill of exceptions was *256improperly settled or improperly dated, the practice of tins court is to require the party objecting to it to move to set it aside. There is good reason for this practice, viz. that if any mistake has happened, it may be amended and the party may not lose the benefit of his writ of error. The practice of the supreme -court of the United States seems to require that the bill shall be so drawn as to appear to have been signed upon the trial, whether it was so in fact or not; and the court of errors seem to approve the practice, 6 Wendell, 278. The practice of this court is different. The practice as to taking exceptions and making and settling bills of exceptions is, I presume, the same in the supreme court of the United States as in this court; an exception is taken upon the trial, and noted in writing either by the court or counsel or both, and the bill is afterwards put in form and signed. The supreme court of the United States require that it shall be signed nunc pro tune as of the time of the trial, and that it shall purport on its face to be signed pending the trial. 9 Wheaton, 657,8. Our rule (see rule 38) expressly says that the party shall not be required to prepare his bill upon the trial, but shall reduce his exception to writing and deliver it to the judge, or the judge shall himself note the point as he may elect, and the bill shall afterwards be drawn up, amended and settled, in the same manner as cases are settled, .which is specified in the 34t.h rule. Our rules therefore do not require the bill to be signed upon the trial. If that was ever necessary, it was so because such was the practice of the court; in that particular, I contend that this court has power to regulate its own practice in cases not provided for by statute. 2 R. S. 199, § 19. Our practice is, I think, in accordance with our statute. 2 R. S. 422, 3, § 73 to 80. By section eighty, it is provided that the bill of exceptions shall be entered in the record of the proceedings in the cause. It seems to me it is a compliance with the statute, if it appear to have been settled before judgment rendered. As this part of the bill is mere matter of form, and as it is desirable not to conflict with what is considered correct practice by the court for the correction of errors, leave to amend should be granted according to 2 R. S. 425, § 8, 9, by which the court is authorized to amend all defects not being *257against the right and justice of the matter of the suit, and not altering the issue between the parties ; and this amendment may be made by the court where the judgment shall be given, or by the court into which such judgment shall be removed by writ of error.
The counsel for the defendant also insists that the court erred in its previous decisions, and therefore if the judgment is right, though founded upon a wrong reason, it should be affirmed. This is not the course upon a bill of exceptions. The precise points decided by the court below and to which the plaintiffs excepted, are all which are now properly before us. The defendant might have excepted and taken his bill also, and thus brought in review the decisions which were against him. The only point now before the court is whether the declaration is defective in the particulars specified in the bill of exceptions. It has often been decided that great liberality will be exercised as to matters of form in proceedings before justices of the peace. In the court before the justice, the defendant might have demurred to the declaration, if he had chosen so to do, and the decision, if against him, might have been reviewed ; he did not do so, but took issue. When an appeal is brought, the cause is to be tried upon its merits in the common pleas, upon the pleadings put in before the justice. The defendant had no right therefore to take exceptions in the manner he did in the common pleas, and the court erred in its decision. It appears to me that they had virtually overruled both the objections to the declaration which they sustained on granting the nonsuit, when they held that the acts of the defendant and general reputation were suffident to shew him an officer. If be had exercised the office, but neglected some of its duties for which he was punishable, he could not excuse himself by saying that the commissioners had omitted some part of their duty. Neither could he say that he was not elected for the year 1828, if, during the official year in which the election was held, in 1828, he exercised the powers of the office. The judgment must therefore be reversed, and a venire de novo must be issued by the court of common pleas of Tioga county. It will probably be satisfactory *258to that court to know, that in the opinion of this court their decision was correct permitting parol evidence, viz. general reputation and the acts of the defendant, to shew that he was overseer of district No. 30. It is true there was higher evidence, but this is one of those cases in which the highest evidence need not be produced. To prove a general allegation that a party holds a particular office, it is sufficient to shew that he acts in that capacity; such assumed character is sufficient against the party, as it operates by way of admission. 2 Starkie’s Ev. 372, 3, 4. 4 T. R. 366. 3 Johns. R. 431. There are cases where this would not be sufficient: for instance, had the defendant been prosecuted for refusing to accept the office, then the highest evidence must have been produced ; such a charge excludes the possibility of such proof as was offered here. In this case, the acts and admissions of the defendant are sufficient evidence of the character and of the district in which he acted, and so the court correctly decided.